GRANGER, Judge
(dissenting):
Article 66, Uniform Code of Military Justice, establishes the scope of this Court’s review of courts-martial. In a case referred to it, this Court may act only with respect to the findings and sentence. Id. My colleagues correctly affirm the findings and sentence. Any error in the computation of appellant’s release date does not render the sentence illegal. See United States v. Lamer, 1 M.J. 371, 373 (C.M.A.1976); Lee v. United States, 400 F.2d 185 (9th Cir. 1968). It is plain, therefore, that, whether they know it or not, the relief my colleagues order herein is extraordinary relief. Indeed, appellant does not attempt to disguise his prayer of relief. His “assignment of error” is merely a reference to his previously filed and denied “Petition for Extraordinary Relief in the Nature of Habeas Corpus.”
Habeas corpus is essentially a civil remedy. See Kurtz v. Moffitt, 115 U.S. 487, 6 S.Ct. 148, 29 L.Ed. 458 (1885); Ex parte Tom Tong, 108 U.S. 556, 2 S.Ct. 871, 27 L.Ed. 826 (1883). Before I would exercise whatever extraordinary powers this Court has, and litigate such civil causes of action, I would require the applicant to allege facts that show he is entitled to such extraordinary relief. Appellant has not done so in this case. He has failed to show that there is no adequate remedy available to him short of extraordinary relief. There is no averment that he has exhausted his remedy under Article 138, Uniform Code of Military Justice, 110 U.S.C. § 938. See Tuttle v. Commanding Officer, 21 U.S.C.M.A. 229, 45 C.M.R. 3 (1972). While this might not be an absolute prerequisite to habeas corpus relief in cases involving pretrial restraint, see Porter v. Richardson, 23 U.S.C.M.A. 704, 50 C.M.R. 910 (1975), the same considerations do not prevail in post-trial confinement where, as here, the petitioner is lawfully confined for an extended term, eliminating any need for immediate action by appellate tribunals. Further, appellant apparently has not sought the correction of his Naval records through other available administrative avenues.
Appellant has failed to state a basis for granting the extraordinary relief he seeks. *693I would dismiss his petition and affirm the findings and sentence without further action.